 1   XAVIER BECERRA
     Attorney General of California
 2   MIGUEL A. NERI
     Supervising Deputy Attorney General
 3   KAREN KIYO LOWHURST
     Deputy Attorney General
 4   State Bar No. 173622
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0286
      Fax: (510) 622-2270
 7    E-mail: KarenKiyo.Lowhurst@doj.ca.gov
     Attorneys for Defendants State of California, Mills
 8   and Huss
 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   TERESA AGUIRRE,                                            4:16-cv-05564-HSG
14                                               Plaintiff, DEFENDANTS’ REQUEST FOR COURT
                                                            ORDER TO ALLOW EQUIPMENT INTO
15                     v.                                   THE COURTHOUSE; ORDER
16                                                              Courtroom:    2, Fourth Floor
     STATE OF CALIFORNIA; DEBRA                                 Judge:        The Honorable Haywood S.
17   MILLS, CARIANNE HUSS; and DOES 1                                         Gilliam, Jr.
     through 5,                                                 Trial Date:   December 5, 2018
18                                                              Action Filed: September 30, 2016
                                              Defendants.
19

20

21
           Pursuant to Paragraph 29, at 8:18-22 of the Civil Pretrial and Trial Standing Order for
22
     Cases Before District Judge Haywood S. Gilliam, Jr., Defendants hereby request a Court Order to
23
     allow the following equipment into the Courthouse for the December 5 to 10, 2018 trial in the
24
     above-titled matter:
25
           1.      Wolfvision Visualizer VZ-9plus
26
                   Dimensions:
27
                   open – length: 395mm; height 631mm
28
                                                            1
                Defendants’ Request for Court Order to Allow Equipment into the Courthouse; Order (4:16-cv-05564-HSG)
 1                closed: length: 395mm; height 145mm
 2        2.      Toshiba Data Projector (TDP-T95/ TDP-T100)
 3                Dimensions: 300 x 99 x 218mm
 4        3.      Surge Protector
 5        4.      Dell Latitude 5480 Laptop
 6                Dimensions:
 7                333 x 229 x 22 mm
 8        5.      Dell mouse
 9        6.      VAG connector
10        4.      Aluminum Heavy Duty Easel Stand
11                Dimension: length – 1016 mm
12        5.      Easel Pad
13        6.      Large roll of electrical tape
14   Dated: November 21, 2018                                  Respectfully submitted,
15                                                             XAVIER BECERRA
                                                               Attorney General of California
16                                                             MIGUEL A. NERI
                                                               Supervising Deputy Attorney General
17
                                                               /S/ KAREN KIYO LOWHURST
18
                                                               KAREN KIYO LOWHURST
19                                                             Deputy Attorney General
                                                               Attorneys for Defendants State of California,
20                                                             Mills and Huss
21

22

23   Good Cause Appearing, IT IS SO ORDERED.
24

25   DATED: November 26, 2018                       ____________________________________
                                                         HAYWOOD S. GILLIAM, JR.
26                                                       United States District Judge
27
     OK2016900689
28   90892987
                                                           2
               Defendants’ Request for Court Order to Allow Equipment into the Courthouse; Order (4:16-cv-05564-HSG)
